Citation Nr: 1633036	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  06-06 994A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection of an acquired psychiatric disorder, to include major depressive disorder (depression) and post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

B. T. Callahan, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from December 1974 to January 1983.

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied the benefit sought on appeal.

This claim was previously before the Board in April 2009 and March 2011.  At both times the claim was remanded for further development.  That development having been completed, the claim is once again before the Board for appellate consideration.

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA claims processing systems.  


FINDINGS OF FACT

1. The Veteran does have a current psychological disability of major depressive disorder.

2. It is as likely as not that the Veteran first experienced manifestations of her depression while in active military service.


CONCLUSION OF LAW

1. The criteria for service connection of depression have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In this case, the Board is granting in full the benefit sought on appeal   As the Board is granting the claim for service connection, the claim is substantiated, and there are no further notice and assistance requirements.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001).

II. Analysis

Generally, service connection may be granted when the evidence shows (1) the existence of a current disability; (2) in-service incurrence of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In making these determinations, the Board must consider and assess the credibility and weight of all evidence in the claim file, including the medical and lay evidence, to determine its probative value.  To that end, lay evidence is competent to establish the presence of observable symptomatology, and it "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, lay evidence is competent to establish a diagnosis only when a layperson (1) is competent to identify the medical condition; (2) is reporting a contemporaneous medical diagnosis; or (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Furthermore, in addition to assessing such evidence, the Board must provide its reasoning for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, the Board need not overtly discuss all evidence in the claims file. See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Finally, in assessing these claims, the Board notes that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary, and therefore the Board, must give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the Veteran has repeatedly stated that she first experienced depression while in military service.  The Veteran has also repeatedly reported that she has consistently experienced symptoms of depression since her military service.  Specifically, the Veteran asserted in February 2004 that she first experienced "severe depression" in April 1975, and that her symptoms have worsened since that time.  The Veteran has also reported that her symptoms reached a peak in 2003, and that she believes she is no longer able to function appropriately in the world.  To that end, the Veteran reported in June 2009 that she experiences excessive worry, restlessness, hypervigilance, depression, insomnia, irritability, decreased energy, decreased concentration, and many other psychological difficulties.  

It should be noted that while VA has repeatedly attempted to obtain the Veteran's service medical records, very few of these records have been recovered.  Only the Veteran entrance and separation examinations are included in the claims file.  Neither of these records indicates any psychological difficulties in the Veteran's past.  In fact, the Veteran affirmatively reported in her separation examination in July 1982 that she has not experienced depression or excessive worry.  That said, the Veteran has reported that she was diagnosed with post-partum depression while in military service.  

In addition to this evidence, the record also includes a statement from the Veteran's spouse, (they were married in 1977) which was submitted in July 2004.  In this statement, the Veteran's spouse indicates that the Veteran did have post-partum depression while in service.  The Veteran's spouse also stated that her depressive symptoms have continued since this treatment.  

These statements are then corroborated by a March 2006 statement from the Veteran's family physician.  In this statement, the doctor reports that he has treated the Veteran since 1985, which was only two years after the Veteran separated from service.  The doctor also reports that since he began treating the Veteran, he has treated her for "recurrent depression".  The doctor also stated that the Veteran has been seen in his counseling department in the past.  

The Veteran was then provided with a VA psychological examination in September 2015.  In this examination, the examiner diagnosed the Veteran with depression and stated that the Veteran did not meet the clinical criteria for PTSD.  The examiner then took a detailed psychological history from the Veteran, in which she again reiterated experiencing depression since her time in the military.  The Veteran also indicated that while in military service she experienced sexual harassment, and she did not link her depression to her other medical conditions in anyway.  After conducting an examination of the Veteran, the examiner then offered his opinion that the Veteran's depression was less likely than not causally or etiologically related to her military service.  In support of this opinion, the examiner explained that the Veteran's own report indicated that she experienced some "situational depression when she was in the military", which resolved by the early 1980s.  The examiner took note of the Veteran's separation examination to support this contention.  Next the examiner stated that the Veteran experienced "severe depression" which started in 2003, which was mainly work-related.  The examiner then reaffirmed this medical opinion in a November 2015 statement.

This evidence is in addition to several records dating between 2003 and 2010, which do indicate that the Veteran has depression.  Accordingly, the Board finds it very clear from the evidence in this case that the Veteran does have a current disability of depression, so as to satisfy the first element of service connection.  

The Board also finds that the Veteran did first experience depressive symptoms while in military service, so as to satisfy the second element of service connection.  The Veteran is generally competent to report her own symptoms and the timing of the onset of any such symptoms.  In fact, the Veteran is perhaps in the best position to offer such evidence.  The Veteran is also competent to report the events of her own life, including any contemporaneous diagnoses or treatment that she may have received.  Accordingly, the Board finds the Veteran's statements concerning the onset, treatment, and diagnoses of her symptoms to be competent.  

The Board also finds these statements to be credible and probative, in light of the corroborating evidence supplied by the Veteran's spouse.  This evidence carries significant probative value in this case because the Veteran's spouse is in a unique position to report on her symptoms across time, given the high level of interaction normal between spouses.  

The Veteran's report as to the onset of depression in military service is also found credible in light of the March 2006 statement of the Veteran's family physician.  This statement is found very probative in light of the long-standing treatment relationship between the Veteran and this provider.  This duration allows the examiner to offer highly informed evidence, and the proximity of the Veteran' service to her beginning treatment with this provider works to bolster the Veteran's assertions that she first experienced depression in military service.  Therefore, the Board finds that the weight of the evidence suggests that the Veteran did experience depressive symptoms while in service, so as to satisfy the second element of service connection.

Finally, with respect to the third element of service connection, the Board finds that it is at least as likely as not that the Veteran's current depression is causally or etiologically related to her military service.  In reaching this conclusion, the Board looks to the Veteran's repeated and consistent statements that her symptoms have persisted from the time she was in military service to the present.  The fact that the Veteran's statements on this point have been consistent throughout much of the record lends them credence.  Furthermore, the corroboration of these statements by both the Veteran's spouse and her treating physician further bolster their probative nature.  As such, the continuity of these symptoms since the Veteran's in-service onset indicates that the Veteran's current symptoms are related to the disorder she experienced while in service.  Further, the weight of this evidence outweighs the lone report contained in the Veteran's separation examination.

The Board is also aware of the contrary opinion expressed by the VA psychological examiner.  However, the Board finds this opinion to carry less probative weight, as it fails to address the Veteran's reports concerning the continuity of her symptoms.  This opinion also fails to address the continuity of symptoms attested by the Veteran's spouse and her long-time treating physician.  Failing to address the broader context undermines the probative value of the examiner's conclusion.  Accordingly, this statement from the VA examiner carries less probative weight than the consistent statements of the Veteran, her spouse, and her treating physician.  

That being the case, and resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence in this case supports the conclusion that a nexus exists between the Veteran's in-service symptoms and her current disability.  Therefore, the Board finds that service connection of the Veteran's depressive disorder is warranted.


ORDER

Service connection of the Veteran's major depressive disorder is granted.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


